In a proceeding under article 78 of the CPLR, to annul the determination of the respondent, the Commissioner of Public Safety of the City of Yonkers, denying the petitioner’s application for a taxicab owner’s license and medallion and to direct their issuance, the petitioner appeals from a judgment of the Supreme Court, Westchester County, entered March 1, 1965, which denied the petition and dismissed the proceeding. Judgment reversed on the law, with costs, and proceeding remitted to the Commissioner of Public Safety of the City of Yonkers for the purpose of conducting a hearing and of making specific findings based on the *574testimony and other evidence presented. No questions of fact have been considered. The denial of petitioner’s application for a license denies it the right to engage in a business from which it may not be lawfully excluded if it complies with the conditions properly imposed by the Legislature. No hearing was held on this application, and the only explanation given for its denial was that to grant it “ would not be in the best interest of the community ”. It is apparent from the pleadings submitted at Special Term that the basis for denial of the application was the character of a brother of the petitioner’s president. “ Though formal hearings and formal findings may not be .required, a license may not be refused on the ground that the applicant ‘ is not a person of good character ’ unless the applicant has fair opportunity to meet a challenge to his good character and unless the court of review is apprised of the basis for the finding against the applicant. The procedure of the Commissioner must conform to recognized standards of fairness and a record must be made which permits a review of the action of the Commissioner by the court. (Matter of Elite Dairy Products v. Ten Eyck, 271 N. Y. 488.) ” (Matter of Perpente v. Moss, 293 N. Y. 325, 329; cf. Matter of Fink v. Cole, 1 N Y 2d 48, 53-54.) Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, Jj., concur.